Citation Nr: 1204639	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-41 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for left arm radiculopathy and weakness 
(left arm disorder).

3.  Entitlement to service connection for right arm radiculopathy and weakness (right arm disorder).


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March to 
August 1970, from July to August 1996, and from December 2003 to April 2005.  The Veteran also spent time in the Army Reserve, which included periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah.

The issues of service connection for a left arm disorder and right arm disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during active duty service.

2.  A cervical spine disorder was not noted at entry to active service in December 2003. 

3.  A cervical spine disorder of multiple disc bulges with left paracentral protrusion C2-C3 and degenerative changes with pain clearly and unmistakably existed prior to service. 

4.   The pre-existing cervical spine disorder (of multiple disc bulges with left paracentral protrusion C2-C3 and degenerative changes with pain) clearly and unmistakably was not aggravated by service.

5.  A cervical spine disorder existed prior to ACDUTRA and was not aggravated by ACDUTRA.



CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by active duty service, ACDUTRA, or INACDUTRA, and incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely November 2007 and May 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran.  The notice included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, the Veteran was provided with a VA examination in May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion/findings obtained in this case are adequate, as the opinion is predicated on a full reading of the VA medical records in the Veteran's claims file.  The VA nexus opinion provided considered all the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for a cervical spine disorder has been met.  38 C.F.R. 
§ 3.159(c)(4).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6 (2011).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90. 

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.  

Evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service -- do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to a claim where the veteran served only on ACDUTRA and had not established any service-connected disabilities from that period); see Donellan v. Shinseki, 24 Vet. App. 167 (2010) (observing that the determination of "veteran" status is a predicate ruling prior to findings of service connection). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Further, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

VA may establish a lack of aggravation with a showing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Combat Duty

The Board finds that the evidence does not show that the Veteran engaged in combat with the enemy during active service.  The Veteran received several medals, including the National Defense Service Medal and the Global War on Terrorism Service Medal.  None of the medals are sufficient to establish that the Veteran engaged in combat.  While the Veteran's DD Form 214 notes that he served in an "imminent danger area," this does not establish that the Veteran engaged in combat.  See Moran v. Peake, 525 F.3d 1157, 1159 (2008) ( "the term 'engaged in combat with the enemy' requires that the veteran has personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case basis.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of 38 U.S.C.A. § 1154(b)").  The Veteran has also not contended that he engaged in combat with the enemy during service.  

Service Connection for a Cervical Spine Disorder

The Veteran contends that his preexisting cervical spine disorder was aggravated by active service in Iraq in 2004.  The service entrance examination is not of record.  
A December 2003 service treatment record reported the Veteran did not have any medical problems.  In this case, as there is no service entrance examination report to indicate otherwise, the Board finds on the evidence that is of record that a cervical spine disability was not noted at entry to active service in December 2003.  For this reason, the Veteran is entitled to the presumption of soundness at the entrance to active duty service beginning in December 2003 .

Even finding that the presumption of soundness attached at the time of induction in December 2003, the Board finds that there is clear and unmistakable evidence that a cervical spine disability of multiple disc bulges with left paracentral protrusion C2-C3 and degenerative changes with pain clearly and unmistakably existed prior to service.  First, the Veteran himself acknowledged that he was treated for a cervical spine disorder prior to service.  The evidence shows that the Veteran was actually diagnosed with a cervical spine disability and complained of neck pain prior to active duty.  In a July 2003 private treatment record (dated prior to December 2003), the private examiner specifically diagnosed degenerative changes in the cervical spine and noted the Veteran's complaints of cervical pain.  Based on the evidence outlined above, the Board finds clear and unmistakable evidence that a cervical spine disorder preexisted service.

Next, under Wagner, to rebut the presumption of soundness, the evidence must show that the disorder both clearly and unmistakably preexisted active service and clearly and unmistakably was not aggravated by service.  In this case, the Board also finds that the evidence demonstrates that the preexisting cervical spine disability clearly and unmistakably was not aggravated by service.  Service treatment records for the Veteran's period of active duty from 
December 2003 to April 2005 do not show any treatment for a cervical spine disorder or cervical spine disorder symptoms.  In an October 2004 "Officer Evaluation Report," the Veteran did not report any cervical spine disorder or cervical spine disorder symptoms.  In the February 2005 service separation examination, the service examiner did not report any cervical spine disorder or cervical spine disorder symptoms.  In a July 2005 Army National Guard (ARNG) "Report of Medical History," three months after the Veteran separated from active duty service, the Veteran did not report any cervical spine disorder or cervical spine disorder symptoms.  

Moreover, in May 2011, the Veteran was afforded a VA examination for a cervical spine disorder.  The claims file was reviewed.  The VA examiner opined that the cervical spine disorder was not aggravated by active service.  The VA examiner reported that his opinion was based upon the available data and the examination findings.

In this regard, a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Significantly, however, intermittent flare-ups of a preexisting disorder are insufficient to be considered an aggravation.

In finding no aggravation, the Board places significant probative value on the absence of an injury or even an increase in complaints or treatment for cervical spine disability during service.  As noted above, the service treatment records are negative for any treatment for a cervical spine disorder or cervical spine disorder symptoms.  In the February 2005 service separation examination, the service examiner did not report any cervical spine disorder or cervical spine disorder symptoms.  In a July 2005 Army National Guard (ARNG) "Report of Medical History," three months after the Veteran separated from active duty service, the Veteran did not report any cervical spine disorder or cervical spine disorder symptoms.  This weighs against a finding of increased symptomatology during service.  

In finding no aggravation, the Board also places significant probative value on a May 2011 VA spine examination undertaken to specifically address the issue.  After a review of the claims file, the VA examiner opined that cervical spine disorder was not aggravated by active service.  The VA examiner summarized the Veteran's reported pre-service history, his in-service history, and his post-service history.  The May 2011 VA spine opinion is competent and probative medical evidence because it is factually accurate, the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

The Board has also considered the Veteran's lay statements regarding aggravation.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he experienced aggravation in service when he wore a heavy Kevlar helmet and rode in a Humvee on unfinished roads in Iraq.  While the Board reiterates that the Veteran is competent to report symptoms, such as pain, swelling, tingling, or numbness as they come to him through his senses, the permanent worsening (aggravation) of a cervical spine disorder is not the type of determination that a lay person can provide competent evidence.  See Rucker, 
10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran's cervical spine disability is complex, as it involves arthritis and disc involvement such as bulging and protrusion, which can only by diagnosed by X-rays or other specialized medical testing.  Because the record contains clear and unmistakable evidence showing that the Veteran had a cervical spine disability which preexisted his entrance into active service in December2003, and clear and unmistakable evidence that the preexisting cervical spine disability was not aggravated by active service from December 2003 to April 2005, the presumption of sound condition for this period of service is rebutted, and claim must be denied.  

The Veteran also asserts that he aggravated his preexisting cervical spine disorder in June 2006, when he injured his neck and arms during annual training.  The Veteran submitted a "Utah ARNG Abbreviated Accident Report" and statements of two fellow service members who reported witnessing the Veteran's injury in June 2006, while performing a Command Maintenance Evaluation Team (COMET) inspection of an army motor vehicle.  While VA was unable to verify that the Veteran was on annual training in June 2006, for the purposes of this decision only, the Board finds that there is sufficient evidence of record to conclude that the Veteran was on annual training at that time.  

The Veteran in this case is not entitled to a presumption of sound condition at entrance onto a period of ACDUTRA, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  This does not mean that service connection may not be established for a disability on a direct basis or based on aggravation, but rather that the Board must review the evidence relevant to issues of direct service connection or service connection based on aggravation under the preponderance-of-the-evidence standard, the usual standard of review employed by the Board.  See Paulson, 7 Vet. App. at 469 (quoting Board decision stating that a finding of preservice existence of a disability must be supported by a preponderance of the evidence for claims based on period of active duty for training or inactive duty for training).  As noted above, in a July 2003 private treatment record, the private examiner diagnosed degenerative changes in the cervical spine.  Based upon this evidence, the Board finds, by a preponderance of the evidence, that the Veteran's cervical spine disorder preexisted his period of ACDUTRA.  In the May 2011 VA medical opinion, the VA examiner opined that the Veteran's current cervical spine disorder was not aggravated by ACDUTRA, specifically the June 2006 injury reported by the Veteran.  The Board finds that the weight of the evidence shows that the Veteran's cervical spine disorder was not aggravated by a period of ACDUTRA.  Smith, 24 Vet. App. at 48; see also Donnellan, 24 Vet. App. at 173-75.  

Because the record contains clear and unmistakable evidence showing that the Veteran had a cervical spine disability which preexisted his entrance into active service that clearly and unmistakably was not aggravated by his active service, and that the preexisting cervical spine disorder was not aggravated by a period of ACDUTRA, his claim is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

The Board finds that a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for left and right upper radiculopathy and weakness.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

As noted above, the service entrance examination is not of record.  However, there is clear and unmistakable evidence that the Veteran was diagnosed with left and right arm disorders prior to active duty.  In an August 2003 private treatment record, the private examiner diagnosed median nerve compromise at or near the wrist on the right and left.  

The Veteran has indicated that he experienced aggravation of his left and right arm disorders in service when he wore a heavy Kevlar helmet and rode in a Humvee on unfinished roads in Iraq.  He also contends that his left and right arm disorders were aggravated by the injury he suffered in June 2006 during a period of ACDUTRA.  

This case presents certain medical questions of aggravation which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's preexisting median nerve compromise at or near the wrist on the right and left and current disability of right and left median nerve neuropathy, including the question of whether the preexisting left and right arm disorders clearly and unmistakably were not aggravated by service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. 370; see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of right and left arm disorders, pre-service right and left arm disorders, and the Veteran's contentions that they were aggravated by active service and/or ACDUTRA, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current right and left arm disorders result from aggravation during active service or a period of ACDUTRA.  The Board notes that "[t]he regulations implementing 38 U.S.C. 
§ 1111 state that medical evidence is necessary to rebut the presumption of soundness and that the Board should not make such a determination without seeking medical opinions."  Quinn v. Shinseki, 22 Vet. App. 390, 394-95 (2009) (citing 
38 C.F.R. § 3.304(b) (2011)).

Accordingly, the issues of service connection for right and left arm disorders are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right and left arm disorders.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the history of pre-service diagnosed right and left arm disorders and post-service right and left arm symptoms and diagnosis.  The examiner should render a diagnosis of right and left arm disorders.

A) The VA examiner is requested to offer an opinion as to whether the pre-existing right and left arm disorders (that included diagnosed median nerve compromise at both wrists) clearly and unmistakably were not aggravated by active service from December 2003 to April 2005.  

B) The VA examiner is requested to offer an opinion as to whether the pre-existing right and left arm disorders were aggravated by the June 2006 injury during a period of ACDUTRA.

Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reasons why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for right and left arm disorders should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate Supplemental Statement of the Case (SSOC), and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


